DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 1, 3-6, 11, 13-16, 21, and 23-26 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 1, 3-6, 11, 13-16, 21, and 23-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, lines 15-20 of the claim recites the claim features of “wherein the trigger detection indicator is configured to cause the available node to execute the controlling the operation of the client device” (emphasis added)

and “executing, by the processor, the application logic for initiating the at least one action of controlling the operation of the client device (emphasis added) connected to the mesh network in response to determining that the node associated with the detected trigger is the detecting node”. 

However in light of the applicants disclosure, the subject matter of the node associated with the detected trigger being the detecting node (i.e., see Fig. 1, Node 1 110a in applicants specification) or a node other than the detecting node (i.e., see Fig. 1, Node 3 110C in applicants specification) each executing application logic for initiating at least one action of controlling the operation of the client device as claimed in claim 1, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is the specification does not describe that the detecting node (see Fig. 1 i.e., Node 1 110a in applicants specification) and the node other than the detecting node (i.e., see Fig. 1, Node 3 110C in applicants specification) each perform the same operation of initiating at least one action of controlling the operation of the same client device (emphasis added). 

Para [0036]) of the applicant’s specification in US PG Pub (2021/0105597), (Para [0036]) discloses i.e., “The mesh network 100 may be configured to connect to one or more client devices, such as a cell phone 121, a smart-television 122, a local computing device 123, a smart-lighting system 124, and a laptop computer 125”. Therefore a client device may refer to either one of the cell phone 121, smart-television 122, a local computing device 123, a smart-lighting system 124, and a laptop computer 125. 

Referring to Para [0040] of the applicants specification, Para [0040] discloses i.e., “As another example, the home automation program may turn on one or more lights in response to a client device, such as a cell phone 121 operated by a client device 5 connecting to the internet or the cloud-based backend 150. Thus, in this home automation example, the connection or attempted connection by the cell phone 121 to a communication access point may be a trigger T1 included on a trigger list. In this way, Node 1 (i.e., node 110a) may detect when the cell phone 121 connects to Node 1. Node 1, maintaining the trigger list, may be configured to report the trigger T1, if/when detected to, Node 3 (i.e., node 110c). Node 3 is connected to the smart-lighting system 124 and may initiate the task. Once notified that the trigger T1 was detected, Node 3 may execute application logic for generating a task initiation signal that causes the smart-lighting system 124 to turn on one or more lights. While Node 1 does not perform the task of turning on the lights, nor does Node 1 store or maintain the home lighting application, Node 1 does maintain the trigger list and notifies the designated Node 3 upon the detection of the trigger T1”.  Therefore the Node 3 in Fig. 1 of the applicants disclosure & the smart-lighting system 124 to turn on one or more lights. Therefore Node 3 does not execute the application logic for initiating at least one action of controlling the operation of the client device 121 of Fig. 1. Therefore Node 3 in fig.1 of applicants disclosure, does not perform the claim feature of “wherein the trigger detection indicator is configured to cause the available node to execute the application logic for initiating at least one action of controlling the operation of the client device”. (Para’s [0061-0062]) of the applicants disclosure further discloses that “the processor in Node 3 110c may execute application logic for generating a task initiation. In particular, the application logic may generate and transmit the message 360, which includes a task initiation signal configured to get the local computing device 123 that manages the smart-lighting system 124 to turn the lights on”, (see Para [0062] of the applicants disclosure”). As previously mentioned,  Node 3 which is a node other than the detecting node 1, executes application logic for generating a task initiation signal that causes the smart-lighting system 124 to turn on one or more lights and not controlling the operation of the client device 121 in Fig. 1. 

Referring to Para [0048] of the applicants disclosure, Para [0048] discloses i.e., “The application logic execution module 228 may be configured to execute application logic for generating a task initiation in response to determining the node associated with the detected trigger is the detecting node. Various tasks (i.e., actions) may be initiated by the application logic execution module 228. For example, the tasks may include network topology actions, such as steering or locking client device to use a particular node, Para [0048]) supports the claim feature of when determining that the node association with the detected trigger is the detecting node, various tasks may be performed for controlling the operation of the client device such as a cell phone or mobile device by blocking an application stream from a streaming service like Netflix, from a particular client device, which is different from the smart lighting system 124 which is controlled to turn the lights on. 

Therefore based on the cited paragraphs in the applicants disclosure, it can be seen that the detecting node (see Fig. 1 i.e., Node 1 110a in applicants specification) and the node other than the detecting node (i.e., see Fig. 1, Node 3 110C in applicants specification) do not perform the same operation of executing the application logic for initiating at least one action of controlling the operation of the same client device, (emphasis added) as claimed in claim  1, but rather each execute the application logic for initiating at least one action of controlling the operation of different client devices such as a cell phone (i.e., see Para [0048]) and smart-lighting system 124 (i.e., see Para’s [0040] & [0061-0062]). 

Therefore the applicants specification does not describe the subject matter in claim 1 of “wherein the trigger detection indicator is configured to cause the available node to controlling the operation of the client device” and “executing, by the processor, the application logic for initiating the at least one action of controlling the operation of the client device connected to the mesh network in response to determining that the node associated with the detected trigger is the detecting node”. Independent claims 11 and 21 which recite similar claim features as independent claim 1, are also rejected under 35 U.S.C. 112(a) for the same reasons as independent claim 1. The dependent claims 3-6, 13-16, and 23-26 are further rejected under 35 U.S.C. 112(a) based at least on their dependence to independent claims 1, 11, and 21. 
         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-4, 6, 11, 13-14, 16, 21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. US (2019/0363902) in view of Shim et al. US (2014/0167929), further in view of Goffin US (2008/0143517), and further in view of Dash et al. USP (10,368,360).

Regarding Claim 1, Gould discloses a method for distributing trigger-based function execution in a mesh network (see Fig.’s 1A-1B i.e., Home Automation (HA) system 20 & Para’s [0065-0070] i.e., HA system 20 & [0076] i.e., Zigbee controllers 44a-44n using Zigbee communication protocol utilizes a mesh network, [0114] i.e., Each of the addressable devices 31a-31n is configured to wirelessly communicate with the controller via respective radio controllers 44a-44n, & [0164] i.e., HA system including addressable HA devices 31a-31n), the method comprising: detecting, by a processor of a detecting node (see Fig. 29B i.e., HA device scene controller) in the mesh network, a trigger; (see Para [0165] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action (i.e., “trigger”) and first responsive event. For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights”…The HA device scene controller 581 may obtain the first trigger action and the first responsive event from a user-interface device 360 & [0167] i.e., upon occurrence of the first trigger event (i.e., detecting “trigger”))

determining, by the processor of the detecting node (see Fig. 29B i.e., HA device scene controller), whether the detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene)

determining, by the processor of the detecting node (see Fig. 29B i.e., HA device scene controller), whether a node (see Fig. 29B i.e., Addressable HA device 31) associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n (i.e., “available node”) that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene).

see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0165-0167] & Para’s [0075], [0106] i.e., the  addressable HA devices 31a-31n are configured to wirelessly communicate using respective different wireless communication protocols, [0164-0167] i.e., addressable HA devices 31a-31n to implement (i.e., “execute”) the first desired scene & [0195]) for initiating at least one action of controlling an operation of a client device (see Para’s [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “operation”), [0165] i.e., a first desired scene that includes a first trigger action and first responsive event (i.e., “operation”). For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights” (i.e., “operation”), [0166] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event,  & [0167] i.e., The HA device scene controller 581…upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene) connected to the mesh network in response to the detected trigger being detected, (see Para’s [0154-0155], [0165] i.e., first trigger obtained…the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room light” (i.e., “action” which will be initiated by the determined addressable HA device 31), [0166] i.e., HA devices 31-31n that are capable of implementing the first desired scene will initiate at least one action such as the defined event of “turn on the living room lights”…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene (i.e., initiating at least one “action”) such as the “event”).

and transmitting, to the available node, a trigger detection indicator associated with the detected trigger (see Para’s [0165] i.e., HA device scene controller 581 obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action, [0167] i.e., The HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification (i.e., “trigger detection indicator” will be sent to the determined HA device 31a-31n) upon occurrence of the trigger event) in response to determining the see Para’s [0165-0167] i.e., determined HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event is a node other than the detecting node).  

Wherein the trigger detection indicator (see Para [0167] i.e., the HA device scene controller 581 may generate a notification upon occurrence of the trigger event) is configured to cause the available node to execute the application logic for initiating at least one action of controlling the operation of the client device (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0075] i.e., The addressable HA devices 31a-31n may include any of motion detectors, thermostats, light switches (i.e., “client device”), audio controllers, door locks, and/or cameras, [0106], [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “action”), adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee, [0165-0167] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action and first responsive event…the HA device scene controller 581 presents addressable HA devices 31a-31n (i.e., “available node”) that correspond to or will execute the first trigger action and the first responsive event will be selected as an available node…The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification upon occurrence of the trigger event & [0195])

While Gould discloses using a trigger list for determining the node associated with the detected trigger is an available node (see Para’s [0165-0167] i.e., first user-selectable list of corresponding ones of the addressable HA devices 31a-31…that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event), Gould does not disclose the claim limitations of determining whether the detected trigger matches one of a plurality of network events included in the trigger list and determining whether the node associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list. However the claim limitations would be rendered obvious in view of Shim et al. US (2014/0167929). 

Shim discloses determining, by a detecting node (see Fig. 7 i.e., Home Gateway 710), whether a detected trigger matches one of a plurality of network events included in a see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0105-0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146])

and determining, by the detecting node (see Fig. 7 i.e., Home Gateway 710), whether a node associated with the detected trigger is an available node (see Fig. 7 i.e., available nodes 712 & 714 & Para [0105-0106] i.e., Specifically, the home gateway 710 may store and manage at least one control list including identification information and function information of the home devices 712 and 714 (i.e., “node associated with detected trigger”) designated according to an operation mode that can be requested by the mobile station 734 (i.e., “detected trigger”)…The control list for the away home mode may include identification information of home devices that are to be controlled when the away home mode is executed, and information about functions that are to be executed by the home devices, Para’s [0110-0113], & [0211]), in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 (i.e., “available node”) according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146]). 
see Para’s [0105-0106] i.e., The home gateway 710 may read a control list corresponding to an operation mode requested by the mobile station 734, and may transmit control commands for executing functions designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, [0110-0113] & [0211])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting node which determines a node associated with the detected trigger is an available node for executing the network event according to a trigger list as disclosed in Gould to be performed in response to determining whether the detected trigger matches one of a plurality of network events included in a trigger list as performed by the home gateway as disclosed in the teachings of Shim because the motivation lies in Shim that the control list which is used by the home gateway for matching a detected trigger with one of a plurality of network events is used for controlling the home devices determined as available nodes for efficiently executing the network events according to the detected trigger. 

The combination of Gould in view of Shim does not disclose the claim feature of wherein the node associated with the detected trigger is remote from the client device. However the claim feature would be rendered obvious in view of Goffin US (2008/0143517).

Goffin discloses wherein a node (see Fig. 1 i.e., lighting controller 125) associated with a detected trigger is remote from a client device (see Fig. 1 i.e., mobile phone 146), (see Fig.’s 1-2 & Para’s [0011], [0024] i.e., The proxy device 144 provides mobile phone 146 and PTSN telephone 150 with the capability to trigger alerts at remote devices (i.e., “node associated with a detected trigger”) by proxy through the connection to home network 112. Proxy device 144 is thus arranged to detect an event, such as the ringing of the mobile phone 146 or PTSN telephone 150, and then generate an alert trigger or control signal that is transmitted over home network 112 to be rendered by one of the networked devices. For example, when mobile phone 146 rings, proxy device 144 sends an alert trigger to lighting controller (i.e., “remote device”) which flashes the lights in the room to signal the ringing to a hearing-impaired user, [0026-0028], [0030] i.e., Alert trigger generator 223 transmits the alert trigger 205 over a network interface 230 to a remote networked device (i.e., “node associated with a detected trigger”), [0032] i.e., select which remote networked device renders the alert, & [0035]). 

(Goffin suggests an electronic device sends an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call which is received from a remote client device in order to alert the user of the occurrence of an event such as an incoming telephone call, (see Para’s [0008], [0024], & [0030])). 



The combination of Gould in view of Shim, and further in view of Goffin does not disclose the claim feature of and executing, by the processor, the application logic for initiating the at least one action of controlling the operation of the client device connected to the mesh network in response to determining that the node associated with the detected trigger is the detecting node. However the claim feature would be rendered obvious in view of Dash et al. USP (10,368,360).

Dash discloses executing, by a processor (see Fig. 1 i.e., WAP 102), application logic (see Fig. 1 i.e., WAP 102 will use application logic such as software for performing the action) for initiating at least one action (see Fig. 1 i.e., Actions performed by WAP 102 in event rules table 140) of controlling the operation of a client device connected to a mesh network (see Fig. 1 & Col. 2 lines 18-40 i.e., actions to initiate for a targeted device if the tagged station undergoes a network event, Col. 3 lines 5-36 i.e., These latter integrated wireless devices (i.e., “client device”) are in an embodiment of the invention coupled wirelessly/wired to and activated by the WAP when corresponding network event rules shown in table 140 call for that activation. Each network event rule tags a wireless station to monitor for specific network event, and an action to initiate on a targeted device (i.e., “client device”) when that specific network event is detected, Col. 4 lines 29-32 i.e., Each network event rule tags a station to monitor for a network event and actions to execute on one or more targeted devices if the tagged station undergoes a network event, Col. 4 lines 50-65 i.e., actions on one or more targeted devices are initiated, Col. 5 lines 33-47, Col. 12 lines 18-44 i.e., the action initiation circuit uses the appropriate API in its communications with the target device to initiate the required action, Col. 14 lines 19-30 i.e., actions to execute on a targeted device if the tagged station causes a network event, Col. 15 lines 19-32 i.e., In decision process 534 a determination is made as to the action type specified in the network event rule. If the action type is a notification or alert then control is passed to process 538 for the composition and sending of the alert or notification to the targeted device. If the action type is an actuation, e.g., of a light, camera, or lock, then control is passed to process 536 for the initiation of the actuation of the light, camera, or lock for example )

in response to determining that a node (see Fig. i.e., WAP 102) associated with a detected trigger is the detecting node (see Fig. i.e., WAP 102) (see Col. 3 lines 37-67 i.e., The network event rules shown in table 140 may be entered into the WAP by the home or business owner, or may be programmatically entered by the WAP (i.e., “detecting node”) itself based behavioral patterns of the occupants detected by the WAP, e.g., Mom arrives home (i.e., “trigger”) as detected by the association of her mobile phone 122B with the WAP (i.e., determine node associated with trigger is the “detecting node”) and turns up (i.e., “action of controlling operating of a client device” ) the thermostat 156 (i.e., “client device”), Col  3 line 66- Col. 4 lines 1-3 i.e., The WAP detects (i.e., “detecting node”) any one or all of these changes in: proximity, location, RSSI and Association status of Mom’s phone, as a network event and proceeds to determine if the event corresponds with one or more of the network event rules in table 140, Col. 4 lines 10-13, & Col. 4 lines 50-65 i.e., When the probing by Mom’s phone as it approaches the door at position 104A is detected by the WAP (i.e., node associated with detected trigger is determined to be the detecting node) that network event triggers the testing of the condition(s) if any, and if met the actions of: notifying Dad’s mobile phone and Notebook that Mom is home; initiation the opening of the front door and turning the lights on, Col. 5 lines 33-47, & Col. 10 lines 32-36 i.e., event detection circuit 308). 

(Dash suggests the WAP 102 which is the detecting node associated with the detected trigger (see Fig. 1 & Col. 4 lines 50-62), performs the detection of the trigger according to network event rule table 140 (see Fig. 1, 140) results in providing an extra level of security for the wireless devices that are part of the home automation system (see Fig. 1 & Col. 3 lines 5-36 & Col. 5 lines 33-47 i.e., extra level of security is provided by WAP based on the detection of mobile phone 122B)).

 
Regarding Claim 3, the combination of Gould in view of Shim, and further in view of Goffin discloses the method of claim 1, further comprising: downloading, by the processor, application logic associated with the detected trigger (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded & [0142]) in response to determining no node is associated with the detected trigger or the node associated with the detected trigger is not available, (Gould, see Para’s [0139] & [0170]  i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene (i.e., detecting node becomes the node associated with the trigger). When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device. The user may purchase the additional addressable HA device by clicking on a hyperlink, for example)

Wherein executing the application logic for initiating the at least one action is in response to downloading the application logic, (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded, [0142], [0167] i.e., notification will be generated for the new addressable device 31a-31n, & [0170])  

Regarding Claim 4, the combination of Gould in view of Shim, and further in view of Goffin discloses the method of claim 3, further comprising: updating, by the processor, the trigger list in response to downloading the application logic, (Gould, see Para’s [0113] i.e., stored HA device signatures are updated, [0125], [0139], [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system & Shim, see Para [0061] i.e., home gateway may register and store information about the home devices 110 & [0078] i.e., home gateway may register information about home devices installed and may control and manage the registered home devices. For example, if a home device is newly installed, then the home gateway 400 may collect and store information about the home device, for example, an identifier, capacity, and state information of the home device & Para [0105]. It would be obvious to one of ordinary skill in the for the trigger list disclosed in Gould to be updated for additional HA devices based on the teachings of Shim who discloses a home gateway updating device information of a newly installed home device which is included in a trigger list).  

Regarding Claim 6, the combination of Gould in view of Shim, and further in view of Goffin discloses the method of claim 1, further comprising: synchronizing, by the processor with other nodes in the mesh network, one or more updates to the trigger list, (Gould, see Para’s [0089] i.e., The cloud message queue controller 521 and the home device message queue controller 511 synchronize device configurations, device capabilities, and device states for the addressable HA devices 31a-31n. The cloud message queue controller 521 exchanges messages with the local message queue controller 511 relating to the addressable HA devices, for example, for communication with the addressable devices 31a-31n and for synchronization, [0090] i.e., A local client device 36a or remote device includes a local client device controller 361a and local client device memory 362a coupled thereto for storing the device configurations, device capabilities, and device states for the addressable HA devices 31a-31n upon synchronization with the local message queue controller 511, [0091-0093], [0113], [0125] i.e., update the stored HA device signatures, [0139] i.e., new addressable device 31a-31n will be updated, [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system).  
see Fig. 29B i.e., HA device scene controller) connected to other devices in a mesh network (see Fig.’s 1A-1B i.e., Home Automation (HA) system 20 & Para’s [0065-0070] i.e., HA system 20 & [0076] i.e., Zigbee controllers 44a-44n using Zigbee communication protocol utilizes a mesh network, [0114] i.e., Each of the addressable devices 31a-31n is configured to wirelessly communicate with the controller via respective radio controllers 44a-44n, & [0164] i.e., HA system including addressable HA devices 31a-31n), comprising: a transceiver (see Para [0165] i.e., controller 581 communicates wirelessly will include a transceiver); and a processor coupled to the transceiver (see Fig. 29B i.e., HA device scene controller will include processor coupled to transceiver), wherein the processor (see Fig. 29B i.e., HA device scene controller)  is configured with processor-executable instructions to perform operations for distributing trigger-based function execution from the computing device, the operations comprising: detecting a trigger; (see Para [0165] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action (i.e., “trigger”) and first responsive event. For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights”…The HA device scene controller 581 may obtain the first trigger action and the first responsive event from a user-interface device 360 & [0167] i.e., upon occurrence of the first trigger event (i.e., detecting “trigger”))

see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene)

Determining  whether a node (see Fig. 29B i.e., Addressable HA device 31) associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n (i.e., “available node”) that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene).

wherein the node associated with the detected trigger is configured to execute application logic (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0165-0167] & Para’s [0075], [0106] i.e., the  addressable HA devices 31a-31n are configured to wirelessly communicate using respective different wireless communication protocols, [0164-0167] i.e., addressable HA devices 31a-31n to implement (i.e., “execute”) the first desired scene & [0195]) for initiating at least one action of controlling an operation of a client device (see Para’s [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “operation”), [0165] i.e., a first desired scene that includes a first trigger action and first responsive event (i.e., “operation”). For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights” (i.e., “operation”), [0166] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event,  & [0167] i.e., The HA device scene controller 581…upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene)) connected to the mesh network in response to the detected trigger being detected, (see Para’s [0154-0155], [0165] i.e., first trigger obtained…the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room light” (i.e., “action” which will be initiated by the determined addressable HA device 31), [0166] i.e., HA devices 31-31n that are capable of implementing the first desired scene will initiate at least one action such as the defined event of “turn on the living room lights”…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene (i.e., initiating at least one “action”) such as the “event”).

see Para’s [0165] i.e., HA device scene controller 581 obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action, [0167] i.e., The HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification (i.e., “trigger detection indicator” will be sent to the determined HA device 31a-31n) upon occurrence of the trigger event) in response to determining the node associated with the detected trigger is a node other than the computing device that is available, (see Para’s [0165-0167] i.e., determined HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event is a node other than the detecting node).  

Wherein the trigger detection indicator (see Para [0167] i.e., the HA device scene controller 581 may generate a notification upon occurrence of the trigger event) is configured to cause the available node to execute the application logic for initiating at least one action of controlling the operation of the client device (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0075] i.e., The addressable HA devices 31a-31n may include any of motion detectors, thermostats, light switches (i.e., “client device”), audio controllers, door locks, and/or cameras, [0106], [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “action”), adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee, [0165-0167] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action and first responsive event…the HA device scene controller 581 presents addressable HA devices 31a-31n (i.e., “available node”) that correspond to or will execute the first trigger action and the first responsive event will be selected as an available node…The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification upon occurrence of the trigger event & [0195])

While Gould discloses using a trigger list for determining the node associated with the detected trigger is an available node (see Para’s [0165-0167] i.e., first user-selectable list of corresponding ones of the addressable HA devices 31a-31…that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event), Gould does not disclose the claim limitations of determining whether the detected trigger matches one of 

Shim discloses determining, by a detecting node (see Fig. 7 i.e., Home Gateway 710), whether a detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0105-0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146])

and determining, by the detecting node (see Fig. 7 i.e., Home Gateway 710), whether a node associated with the detected trigger is an available node (see Fig. 7 i.e., available nodes 712 & 714 & Para [0105-0106] i.e., Specifically, the home gateway 710 may store and manage at least one control list including identification information and function information of the home devices 712 and 714 (i.e., “node associated with detected trigger”) designated according to an operation mode that can be requested by the mobile station 734 (i.e., “detected trigger”)…The control list for the away home mode may include identification information of home devices that are to be controlled when the away home mode is executed, and information about functions that are to be executed by the home devices, Para’s [0110-0113], & [0211]), in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 (i.e., “available node”) according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146]). 

(Shim suggests the control list which is used by the home gateway for matching a detected trigger with one of a plurality of network events is used for controlling the home devices determined as available nodes for efficiently executing the events according to the detected trigger (see Para’s [0105-0106] i.e., The home gateway 710 may read a control list corresponding to an operation mode requested by the mobile station 734, and may transmit control commands for executing functions designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, [0110-0113] & [0211])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting node which determines a node associated with the detected trigger is an available node for executing the network event according to a trigger list as disclosed in Gould to be performed in response to determining whether the detected trigger matches one of a plurality of network events included in a trigger list as performed by the home 

The combination of Gould in view of Shim does not disclose the claim feature of wherein the node associated with the detected trigger is remote from the client device. However the claim feature would be rendered obvious in view of Goffin US (2008/0143517).

Goffin discloses wherein a node (see Fig. 1 i.e., lighting controller 125) associated with a detected trigger is remote from a client device (see Fig. 1 i.e., mobile phone 146), (see Fig.’s 1-2 & Para’s [0011], [0024] i.e., The proxy device 144 provides mobile phone 146 and PTSN telephone 150 with the capability to trigger alerts at remote devices (i.e., “node associated with a detected trigger”) by proxy through the connection to home network 112. Proxy device 144 is thus arranged to detect an event, such as the ringing of the mobile phone 146 or PTSN telephone 150, and then generate an alert trigger or control signal that is transmitted over home network 112 to be rendered by one of the networked devices. For example, when mobile phone 146 rings, proxy device 144 sends an alert trigger to lighting controller (i.e., “remote device”) which flashes the lights in the room to signal the ringing to a hearing-impaired user, [0026-0028], [0030] i.e., Alert trigger generator 223 transmits the alert trigger 205 over a network interface 230 to a remote networked device (i.e., “node associated with a detected trigger”), [0032] i.e., select which remote networked device renders the alert, & [0035]). 

(Goffin suggests an electronic device sends an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call which is received from a remote client device in order to alert the user of the occurrence of an event such as an incoming telephone call, (see Para’s [0008], [0024], & [0030])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the node associated with the detected trigger configured to initiate at least one action of controlling an operation associated with a client device as disclosed in Gould in view of Shim to be a remote networked device which is remote from the client device as disclosed in the teachings of Goffin who discloses a node associated with a detected trigger is remote from a client device because the motivation lies in Goffin to effectively alert a user of the occurrence of an event such as an incoming telephone call by sending an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call received from a remote client device. 

The combination of Gould in view of Shim, and further in view of Goffin does not disclose the claim feature of and executing, by the processor, the application logic for initiating the at least one action of controlling the operation of the client device connected to the mesh 

Dash discloses executing, by a processor (see Fig. 1 i.e., WAP 102), application logic (see Fig. 1 i.e., WAP 102 will use application logic such as software for performing the action) for initiating at least one action (see Fig. 1 i.e., Actions performed by WAP 102 in event rules table 140) of controlling the operation of a client device connected to a mesh network (see Fig. 1 & Col. 2 lines 18-40 i.e., actions to initiate for a targeted device if the tagged station undergoes a network event, Col. 3 lines 5-36 i.e., These latter integrated wireless devices (i.e., “client device”) are in an embodiment of the invention coupled wirelessly/wired to and activated by the WAP when corresponding network event rules shown in table 140 call for that activation. Each network event rule tags a wireless station to monitor for specific network event, and an action to initiate on a targeted device (i.e., “client device”) when that specific network event is detected, Col. 4 lines 29-32 i.e., Each network event rule tags a station to monitor for a network event and actions to execute on one or more targeted devices if the tagged station undergoes a network event, Col. 4 lines 50-65 i.e., actions on one or more targeted devices are initiated, Col. 5 lines 33-47, Col. 12 lines 18-44 i.e., the action initiation circuit uses the appropriate API in its communications with the target device to initiate the required action, Col. 14 lines 19-30 i.e., actions to execute on a targeted device if the tagged station causes a network event, Col. 15 lines 19-32 i.e., In decision process 534 a determination is made as to the action type specified in the network event rule. If the action type is a notification or alert then control is passed to process 538 for the composition and sending of the alert or notification to the targeted device. If the action type is an actuation, e.g., of a light, camera, or lock, then control is passed to process 536 for the initiation of the actuation of the light, camera, or lock for example )

in response to determining that a node (see Fig. i.e., WAP 102) associated with a detected trigger is the detecting node (see Fig. i.e., WAP 102) (see Col. 3 lines 37-67 i.e., The network event rules shown in table 140 may be entered into the WAP by the home or business owner, or may be programmatically entered by the WAP (i.e., “detecting node”) itself based behavioral patterns of the occupants detected by the WAP, e.g., Mom arrives home (i.e., “trigger”) as detected by the association of her mobile phone 122B with the WAP (i.e., determine node associated with trigger is the “detecting node”) and turns up (i.e., “action of controlling operating of a client device” ) the thermostat 156 (i.e., “client device”), Col  3 line 66- Col. 4 lines 1-3 i.e., The WAP detects (i.e., “detecting node”) any one or all of these changes in: proximity, location, RSSI and Association status of Mom’s phone, as a network event and proceeds to determine if the event corresponds with one or more of the network event rules in table 140, Col. 4 lines 10-13, & Col. 4 lines 50-65 i.e., When the probing by Mom’s phone as it approaches the door at position 104A is detected by the WAP (i.e., node associated with detected trigger is determined to be the detecting node) that network event triggers the testing of the condition(s) if any, and if met the actions of: notifying Dad’s mobile phone and Notebook that Mom is home; initiation the opening of the front door and turning the lights on, Col. 5 lines 33-47, & Col. 10 lines 32-36 i.e., event detection circuit 308). 

(Dash suggests the WAP 102 which is the detecting node associated with the detected trigger (see Fig. 1 & Col. 4 lines 50-62), performs the detection of the trigger according to network event rule table 140 (see Fig. 1, 140) results in providing an extra level of security for the wireless devices that are part of the home automation system (see Fig. 1 & Col. 3 lines 5-36 & Col. 5 lines 33-47 i.e., extra level of security is provided by WAP based on the detection of mobile phone 122B)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting node of the home automation system which detects the trigger as disclosed in Gould in view of Shim, and further in view of Goffin to be implemented as the detecting node WAP 102 as disclosed in Dash who discloses the WAP initiating at least one action of controlling the operation of a client device in response to determining that the node associated with the detected trigger is the detecting node which results in the detecting node initiating the at least one action of controlling the operation of the client device in response to determining that the node associated with the detected trigger is the detecting node because the motivation lies in Dash for providing an extra level of security for the wireless devices that are part of the home automation system based on the determination that the WAP is the detecting node associated with the detected trigger. 


Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded & [0142]) in response to determining no node is associated with the detected trigger or the node associated with the detected trigger is not available; (Gould, see Para’s [0139] & [0170]  i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene (i.e., detecting node becomes the node associated with the trigger). When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device. The user may purchase the additional addressable HA device by clicking on a hyperlink, for example)

Wherein executing the application logic for initiating the at least one action is in response to downloading the application logic, (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded, [0142], [0167] i.e., notification will be generated for the new addressable device 31a-31n, & [0170])  

Gould, see Para’s [0113] i.e., stored HA device signatures are updated, [0125], [0139], [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system & Shim, see Para [0061] i.e., home gateway may register and store information about the home devices 110 & [0078] i.e., home gateway may register information about home devices installed and may control and manage the registered home devices. For example, if a home device is newly installed, then the home gateway 400 may collect and store information about the home device, for example, an identifier, capacity, and state information of the home device & Para [0105]. It would be obvious to one of ordinary skill in the for the trigger list disclosed in Gould to be updated for additional HA devices based on the teachings of Shim who discloses a home gateway updating device information of a newly installed home device which is included in a trigger list).  
 
Regarding Claim 16, the combination Gould in view of Shim, and further in view of Goffin discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations further comprising: synchronizing, with other nodes in the mesh network, one or more updates to the trigger list,  (Gould, see Para’s [0089] i.e., The cloud message queue controller 521 and the home device message queue controller 511 synchronize device configurations, device capabilities, and device states for the addressable HA devices 31a-31n. The cloud message queue controller 521 exchanges messages with the local message queue controller 511 relating to the addressable HA devices, for example, for communication with the addressable devices 31a-31n and for synchronization, [0090] i.e., A local client device 36a or remote device includes a local client device controller 361a and local client device memory 362a coupled thereto for storing the device configurations, device capabilities, and device states for the addressable HA devices 31a-31n upon synchronization with the local message queue controller 511, [0091-0093], [0113], [0125] i.e., update the stored HA device signatures, [0139] i.e., new addressable device 31a-31n will be updated, [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system).  

Regarding Claim 21, Gould discloses a non-transitory processor-readable storage medium (see Para [0012] i.e., non-transitory computer readable medium & [0197]) having stored thereon processor-executable instructions (see Para [0012] i.e., computer executable instructions & [0197]) configured to cause a processor (see Fig. 29B i.e., HA device scene controller)  to perform operations for distributing trigger-based function execution from a detecting node (see Fig. 29B i.e., HA device scene controller) in a mesh network (see Fig.’s 1A-1B i.e., Home Automation (HA) system 20 & Para’s [0065-0070] i.e., HA system 20 & [0076] i.e., Zigbee controllers 44a-44n using Zigbee communication protocol utilizes a mesh network, [0114] i.e., Each of the addressable devices 31a-31n is configured to wirelessly communicate with the controller via respective radio controllers 44a-44n, & [0164] i.e., HA system including addressable HA devices 31a-31n), the operations comprising: detecting a trigger; (see Para [0165] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action (i.e., “trigger”) and first responsive event. For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights”…The HA device scene controller 581 may obtain the first trigger action and the first responsive event from a user-interface device 360 & [0167] i.e., upon occurrence of the first trigger event (i.e., detecting “trigger”))

Determining whether the detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene)

Determining whether a node (see Fig. 29B i.e., Addressable HA device 31) associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n (i.e., “available node”) that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene).

wherein the node associated with the detected trigger is configured to execute application logic (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0165-0167] & Para’s [0075], [0106] i.e., the  addressable HA devices 31a-31n are configured to wirelessly communicate using respective different wireless communication protocols, [0164-0167] i.e., addressable HA devices 31a-31n to implement (i.e., “execute”) the first desired scene & [0195]) for initiating at least one action of controlling an operation of a client device, (see Para’s [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “operation”), [0165] i.e., a first desired scene that includes a first trigger action and first responsive event (i.e., “operation”). For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights” (i.e., “operation”), [0166] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event,  & [0167] i.e., The HA device scene controller 581…upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene)) connected to the mesh network in response to the detected trigger being detected, (see Para’s [0154-0155], [0165] i.e., first trigger obtained…the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room light” (i.e., “action” which will be initiated by the determined addressable HA device 31), [0166] i.e., HA devices 31-31n that are capable of implementing the first desired scene will initiate at least one action such as the defined event of “turn on the living room lights”…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene (i.e., initiating at least one “action”) such as the “event”).

and transmitting to the available node a trigger detection indicator associated with the detected trigger (see Para’s [0165] i.e., HA device scene controller 581 obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action, [0167] i.e., The HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification (i.e., “trigger detection indicator” will be sent to the determined HA device 31a-31n) upon occurrence of the trigger event) in response to determining the node associated with the detected trigger is a node other than the detecting node that is available, (see Para’s [0165-0167] i.e., determined HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event is a node other than the detecting node).  

Wherein the trigger detection indicator (see Para [0167] i.e., the HA device scene controller 581 may generate a notification upon occurrence of the trigger event) is configured to cause the available node to execute the application logic for initiating at least one action of controlling the operation of the client device (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0075] i.e., The addressable HA devices 31a-31n may include any of motion detectors, thermostats, light switches (i.e., “client device”), audio controllers, door locks, and/or cameras, [0106], [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “action”), adjust the thermostat to 72 degrees, and begin brewing the evening decaf coffee, [0165-0167] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action and first responsive event…the HA device scene controller 581 presents addressable HA devices 31a-31n (i.e., “available node”) that correspond to or will execute the first trigger action and the first responsive event will be selected as an available node…The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification upon occurrence of the trigger event & [0195]).

While Gould discloses using a trigger list for determining the node associated with the detected trigger is an available node (see Para’s [0165-0167] i.e., first user-selectable list of corresponding ones of the addressable HA devices 31a-31…that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event), Gould does not disclose the claim limitations of determining whether the detected trigger matches one of a plurality of network events included in the trigger list and determining whether the node associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list. However the claim limitations would be rendered obvious in view of Shim et al. US (2014/0167929). 

Shim discloses determining, by a detecting node (see Fig. 7 i.e., Home Gateway 710), whether a detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0105-0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146])

and determining, by the detecting node (see Fig. 7 i.e., Home Gateway 710), whether a node associated with the detected trigger is an available node (see Fig. 7 i.e., available nodes 712 & 714 & Para [0105-0106] i.e., Specifically, the home gateway 710 may store and manage at least one control list including identification information and function information of the home devices 712 and 714 (i.e., “node associated with detected trigger”) designated according to an operation mode that can be requested by the mobile station 734 (i.e., “detected trigger”)…The control list for the away home mode may include identification information of home devices that are to be controlled when the away home mode is executed, and information about functions that are to be executed by the home devices, Para’s [0110-0113], & [0211]), in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 (i.e., “available node”) according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146]). 

see Para’s [0105-0106] i.e., The home gateway 710 may read a control list corresponding to an operation mode requested by the mobile station 734, and may transmit control commands for executing functions designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, [0110-0113] & [0211])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting node which determines a node associated with the detected trigger is an available node for executing the network event according to a trigger list as disclosed in Gould to be performed in response to determining whether the detected trigger matches one of a plurality of network events included in a trigger list as performed by the home gateway as disclosed in the teachings of Shim because the motivation lies in Shim that the control list which is used by the home gateway for matching a detected trigger with one of a plurality of network events is used for controlling the home devices determined as available nodes for efficiently executing the network events according to the detected trigger. 

The combination of Gould in view of Shim does not disclose the claim feature of wherein the node associated with the detected trigger is remote from the client device. However the claim feature would be rendered obvious in view of Goffin US (2008/0143517).

Goffin discloses wherein a node (see Fig. 1 i.e., lighting controller 125) associated with a detected trigger is remote from a client device (see Fig. 1 i.e., mobile phone 146), (see Fig.’s 1-2 & Para’s [0011], [0024] i.e., The proxy device 144 provides mobile phone 146 and PTSN telephone 150 with the capability to trigger alerts at remote devices (i.e., “node associated with a detected trigger”) by proxy through the connection to home network 112. Proxy device 144 is thus arranged to detect an event, such as the ringing of the mobile phone 146 or PTSN telephone 150, and then generate an alert trigger or control signal that is transmitted over home network 112 to be rendered by one of the networked devices. For example, when mobile phone 146 rings, proxy device 144 sends an alert trigger to lighting controller (i.e., “remote device”) which flashes the lights in the room to signal the ringing to a hearing-impaired user, [0026-0028], [0030] i.e., Alert trigger generator 223 transmits the alert trigger 205 over a network interface 230 to a remote networked device (i.e., “node associated with a detected trigger”), [0032] i.e., select which remote networked device renders the alert, & [0035]). 

(Goffin suggests an electronic device sends an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call which is received from a remote client device in order to alert the user of the occurrence of an event such as an incoming telephone call, (see Para’s [0008], [0024], & [0030])). 



The combination of Gould in view of Shim, and further in view of Goffin does not disclose the claim feature of and executing, by the processor, the application logic for initiating the at least one action of controlling the operation of the client device connected to the mesh network in response to determining that the node associated with the detected trigger is the detecting node. However the claim feature would be rendered obvious in view of Dash et al. USP (10,368,360).

Dash discloses executing, by a processor (see Fig. 1 i.e., WAP 102), application logic (see Fig. 1 i.e., WAP 102 will use application logic such as software for performing the action) for initiating at least one action (see Fig. 1 i.e., Actions performed by WAP 102 in event rules table 140) of controlling the operation of a client device connected to a mesh network (see Fig. 1 & Col. 2 lines 18-40 i.e., actions to initiate for a targeted device if the tagged station undergoes a network event, Col. 3 lines 5-36 i.e., These latter integrated wireless devices (i.e., “client device”) are in an embodiment of the invention coupled wirelessly/wired to and activated by the WAP when corresponding network event rules shown in table 140 call for that activation. Each network event rule tags a wireless station to monitor for specific network event, and an action to initiate on a targeted device (i.e., “client device”) when that specific network event is detected, Col. 4 lines 29-32 i.e., Each network event rule tags a station to monitor for a network event and actions to execute on one or more targeted devices if the tagged station undergoes a network event, Col. 4 lines 50-65 i.e., actions on one or more targeted devices are initiated, Col. 5 lines 33-47, Col. 12 lines 18-44 i.e., the action initiation circuit uses the appropriate API in its communications with the target device to initiate the required action, Col. 14 lines 19-30 i.e., actions to execute on a targeted device if the tagged station causes a network event, Col. 15 lines 19-32 i.e., In decision process 534 a determination is made as to the action type specified in the network event rule. If the action type is a notification or alert then control is passed to process 538 for the composition and sending of the alert or notification to the targeted device. If the action type is an actuation, e.g., of a light, camera, or lock, then control is passed to process 536 for the initiation of the actuation of the light, camera, or lock for example )

in response to determining that a node (see Fig. i.e., WAP 102) associated with a detected trigger is the detecting node (see Fig. i.e., WAP 102) (see Col. 3 lines 37-67 i.e., The network event rules shown in table 140 may be entered into the WAP by the home or business owner, or may be programmatically entered by the WAP (i.e., “detecting node”) itself based behavioral patterns of the occupants detected by the WAP, e.g., Mom arrives home (i.e., “trigger”) as detected by the association of her mobile phone 122B with the WAP (i.e., determine node associated with trigger is the “detecting node”) and turns up (i.e., “action of controlling operating of a client device” ) the thermostat 156 (i.e., “client device”), Col  3 line 66- Col. 4 lines 1-3 i.e., The WAP detects (i.e., “detecting node”) any one or all of these changes in: proximity, location, RSSI and Association status of Mom’s phone, as a network event and proceeds to determine if the event corresponds with one or more of the network event rules in table 140, Col. 4 lines 10-13, & Col. 4 lines 50-65 i.e., When the probing by Mom’s phone as it approaches the door at position 104A is detected by the WAP (i.e., node associated with detected trigger is determined to be the detecting node) that network event triggers the testing of the condition(s) if any, and if met the actions of: notifying Dad’s mobile phone and Notebook that Mom is home; initiation the opening of the front door and turning the lights on, Col. 5 lines 33-47, & Col. 10 lines 32-36 i.e., event detection circuit 308). 

(Dash suggests the WAP 102 which is the detecting node associated with the detected trigger (see Fig. 1 & Col. 4 lines 50-62), performs the detection of the trigger according to network event rule table 140 (see Fig. 1, 140) results in providing an extra level of security for the wireless devices that are part of the home automation system (see Fig. 1 & Col. 3 lines 5-36 & Col. 5 lines 33-47 i.e., extra level of security is provided by WAP based on the detection of mobile phone 122B)).


Regarding Claim 23, the combination of Gould in view of Shim, and further in view of Goffin discloses the non-transitory processor-readable storage medium of claim 21, wherein the stored processor-executable instructions are configured to cause the processor to perform operations further comprising: downloading application logic associated with the detected trigger (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded & [0142]) in response to determining no node is associated with the detected trigger or the node associated with the detected trigger is not available, (Gould, see Para’s [0139] & [0170]  i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene. When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device. The user may purchase the additional addressable HA device by clicking on a hyperlink, for example)

Wherein executing the application logic for initiating the at least one action is in response to downloading the application logic, (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded, [0142], [0167] i.e., notification will be generated for the new addressable device 31a-31n, & [0170])  
 
Regarding Claim 24, the combination of Gould in view of Shim, and further in view of Goffin discloses the non-transitory processor-readable storage medium of claim 23, wherein the stored processor-executable instructions are configured to cause the processor to perform operations further comprising: updating the trigger list in response to downloading the application logic.  Gould, see Para’s [0113] i.e., stored HA device signatures are updated, [0125], [0139], [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system & Shim, see Para [0061] i.e., home gateway may register and store information about the home devices 110 & [0078] i.e., home gateway may register information about home devices installed and may control and manage the registered home devices. For example, if a home device is newly installed, then the home gateway 400 may collect and store information about the home device, for example, an identifier, capacity, and state information of the home device & Para [0105]. It would be obvious to one of ordinary skill in the for the trigger list disclosed in Gould to be updated for additional HA devices based on the teachings of Shim who discloses a home gateway updating device information of a newly installed home device which is included in a trigger list).  

Regarding Claim 26, the combination of Gould in view of Shim, and further in view of Goffin discloses the non-transitory processor-readable storage medium of claim 21, wherein the stored processor-executable instructions are configured to cause the processor to perform operations further comprising: synchronizing, with other nodes in the mesh network, one or more updates to the trigger list, (Gould, see Para’s [0089] i.e., The cloud message queue controller 521 and the home device message queue controller 511 synchronize device configurations, device capabilities, and device states for the addressable HA devices 31a-31n. The cloud message queue controller 521 exchanges messages with the local message queue controller 511 relating to the addressable HA devices, for example, for communication with the addressable devices 31a-31n and for synchronization, [0090] i.e., A local client device 36a or remote device includes a local client device controller 361a and local client device memory 362a coupled thereto for storing the device configurations, device capabilities, and device states for the addressable HA devices 31a-31n upon synchronization with the local message queue controller 511, [0091-0093], [0113], [0125] i.e., update the stored HA device signatures, [0139] i.e., new addressable device 31a-31n will be updated, [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system).  

5.	Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. US (2019/0363902) in view of Shim et al. US (2014/0167929), and further in view of Goffin US (2008/0143517), and further in view of  Dash et al. USP (10,368,360), as applied to claim 3 above, and further in view of Murillo, JR. et al. US (2014/0136633). 

Regarding Claims 5, 15, and 25 the combination of Gould in view of Shim, further in view of Goffin, and further in view of Dash discloses the method, computing device, and non-transitory processor-readable storage medium of claims 3, 13, and 23 further comprising: transmitting, by the processor to other nodes in the mesh network, an updated trigger list (Gould, see Para’s [0170-0171] i.e., present a first user-selectable list of corresponding addressable HA devices 31a-31n) in response to downloading the application logic associated with the detected trigger, (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded



Murillo, JR discloses transmitting, by a processor to other nodes in a mesh network, an updated trigger list (see Para’s [0025-0026] [0028] i.e., transmit updated trusted lists to the other devices, [0042] i.e., The communication unit 320 also broadcasts updated trusted lists to the other devices in the network & [0044])

Murillo, JR suggests the list stores a list of trusted devices associated with a triggered network event (see Para’s [0025-0026]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the updated trigger list disclosed in Gould in view of Shim, further in view of Goffin, and further in view of Dash to be transmitted by the processor to other nodes in the mesh network based on the teachings of Murillo, JR who discloses transmitting updated trusted or trigger lists associated with a triggered network event to other devices in the network for notifying the other nodes in the network of updated accessible devices on the list for processing network events.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461